United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.O., Appellant
and
DEPARTMENT OF THE ARMY, CPAC-ARMY
ARMOR CENTER, Fort Knox, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Benjamin J. Humphries, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1360
Issued: May 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 16, 2011 appellant, through his attorney, filed a timely appeal from a March 8,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has established that his bilateral hearing loss was causally
related to factors of his federal employment.
FACTUAL HISTORY
On February 15, 2009 appellant, then a 79-year-old retired locomotive engineer, filed a
notice of occupational disease, alleging that he sustained hearing loss causally related to factors
of his federal employment. He indicated that he first became aware that his hearing loss was
1

5 U.S.C. § 8101 et seq.

caused by his federal
November 12, 1976.

employment

on

November 7, 2008.

Appellant

retired

on

Along with the claim, appellant submitted a November 7, 2008 audiogram which
reported severe to profound mid-to-high frequency bilateral hearing loss. The audiogram did not
contain calibration information. The signature on the audiogram was illegible.
In a supplemental sworn statement dated February 6, 2009, appellant explained that he
was born without any hearing disability, and had no hearing disabilities until he started working
at Fort Knox. He alleged that his hearing aid specialist had suggested to him that his hearing loss
might have been caused by his employment at Fort Knox. Appellant further stated that, while
serving as a locomotive engineer and brakeman, he was required to be either on or around the
vicinity of the locomotive almost eight hours per day, five days per week and that the
locomotives were extremely loud. He also noted that he was not given ear protection.
By letter dated April 30, 2009, OWCP requested that appellant submit evidence to
demonstrate that his supervisor had actual knowledge of the alleged hearing loss within 30 days
of the date of injury. It also requested that he submit audiogram evidence to establish his hearing
loss.
On May 29, 2009 appellant submitted a sworn affidavit, in which he reiterated his work
and medical history and also noted that his supervisors had knowledge of his hearing loss. He
alleged that the employing establishment conducted hearing tests annually, and even though the
hearing test results were not provided to him, he was told after each test that his hearing was
worsening.
On July 8, 2009 the district medical adviser (DMA) concluded that the July 8, 2009
audiogram showed a mid- and high-frequency hearing loss, which was consistent with noiseinduced hearing loss. However, she also qualified her opinion by noting that, because the
audiologic testing was done more than 30 years after appellant’s retirement, causal relationship
could not be determined with any degree of certainty.
OWCP denied appellant’s claim in a July 14, 2009 decision on the grounds that it was
untimely filed.
Appellant disagreed with the decision and requested a review of the written record on
July 21, 2009. In an October 23, 2009 decision, the hearing representative affirmed the July 14,
2009 OWCP decision.
On July 13, 2010 appellant’s representative requested reconsideration before OWCP.
Appellant submitted an additional affidavit, dated August 19, 2010, in which he stated
that his hearing loss occurred during his employment in the transportation and locomotive
department between the years of 1952 to 1976, as a result of the high noise exposure in
employment and that he was never provided any type of hearing protection.
On August 30, 2010 OWCP referred appellant’s case along with a statement of accepted
facts to a second opinion physician, Dr. Andrew S. Mickler, a Board-certified otolaryngologist.
2

Dr. Mickler’s September 17, 2010 medical report diagnosed appellant with sensorineural
hearing loss, but opined that the hearing loss was not due to the noise in his federal employment.
He stated the following as the basis for his conclusion: “when one looks at the bone conduction
scores, there is no noise notch noted. Without a noise notch, there is no diagnosis of a noiseinduced hearing loss.”
By decision dated October 18, 2010, OWCP modified its prior decision to find that
appellant’s claim was timely filed; however, appellant’s claim remained denied as appellant had
not established causal relationship between his employment factors and his hearing loss.
Appellant’s representative filed another reconsideration request on January 24, 2011.
Along with the request, he also sent a letter from Dr. Larry J. Hall, a Board-certified
otolaryngologist, dated January 14, 2011, in which Dr. Hall concluded that appellant had a midand high-tone sensorineural hearing loss due to noise exposure. Dr. Hall further noted that he
disagreed with Dr. Mickler’s statement that “without a noise notch, there is no diagnosis of a
noise-induced hearing loss.” In support of his position, he explained that “in some instances,
bone conduction is higher than air conduction in high-tone noise-induced hearing loss, but this in
no way has to be the case, and one certainly cannot rule out noise hearing loss from this.”
By decision dated March 8, 2011, OWCP found that Dr. Mickler’s report constituted the
weight of the medical evidence and established that appellant’s hearing loss was not causally
related to his federal employment.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his claim. When an employee
claims that he sustained an injury in the performance of duty, he must submit sufficient evidence
to establish that he experienced a specific event, incident or exposure occurring at the time, place
and in the manner alleged. He must also establish that such event, incident or exposure caused
an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,5 must be one of reasonable medical certainty,6
2

5 U.S.C. § 8102(a); see also F.A., Docket No. 11-662 (issued September 21, 2011).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567 (1979).

6

See Morris Scanlon, 11 ECAB 384 (1960).

3

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.7
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.8 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination.9
ANALYSIS
Appellant has alleged that he developed bilateral loss of hearing due to noise exposure
during his federal employment. The Board finds that the case is not in posture for decision.
There are two medical reports of record that provided opinions as to whether the noise
exposure appellant experienced in his employment as a locomotive engineer caused his hearing
loss.10 Dr. Mickler’s September 17, 2010 report stated that appellant’s sensorineural hearing loss
was not due to noise exposure in his employment. His medical rationale supporting this
conclusion was “when one looks at the bone conduction scores, there is no noise notch noted.
Without a noise notch, there is no diagnosis of a noise-induced hearing loss.”
Dr. Hall reviewed appellant’s medical records which included Dr. Mickler’s medical
opinion and noted in his letter dated January 14, 2011 that: “In some instances, bone conduction
is higher than air conduction in high tone noise-induced hearing loss, but this in no way has to be
the case and one certainly cannot rule out noise-induced hearing loss from this.” Dr. Hall went
on to point out that he specifically disagreed with Dr. Mickler’s statement that “without a noise
notch there is no diagnosis of a noise-induced hearing loss.” He concluded that appellant’s
sensorineural hearing loss was due to noise exposure.
Both of these medical opinions were based on a detailed history of appellant’s
employment-related noise exposure as well as a complete medical background. They had each
provided medical rationale for their conclusions on whether appellant’s hearing loss was noise
induced. The Board finds that the opinions are of equal weight and rationale, and that the two
doctors differ in their opinion on causal relationship, a central issue in the present case.11

7

See William E. Enright, 31 ECAB 426, (1980).

8

5 U.S.C. § 8123(a); see S.R., Docket No. 09-2332 (issued August 16, 2010).

9

20 C.F.R. § 10.321.

10

The DMA opinion dated July 8, 2009 was based solely on an audiogram result which did not meet the Federal
(FECA) Procedural Manual’s evidential requirement for a hearing test as indicated above. As such, the DMA
opinion has limited probative value for determining causal relationship. See A.B., Docket No. 11-290 (issued
September 23, 2011); R.B., Docket No. 10-1512 (issued March 24, 2011).
11

See H.V., Docket No. 10-2363 (issued July 15, 2011).

4

When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.12 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.13
On remand, OWCP should refer appellant, a statement of accepted facts, and a list of
specific questions to a Board-certified otolaryngologist to determine if appellant’s loss of hearing
is related to his accepted employment-related noise exposure and whether there is permanent
impairment.
CONCLUSION
The Board finds that the case is not in posture for decision as there is an unresolved
conflict of medical opinion evidence as to whether appellant’s hearing loss was a result of his
exposure to noise during his federal employment. Upon return of the case record, OWCP shall
further develop the medical evidence as appropriate and issue a de novo decision.

12

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

13

R.C., 58 ECAB 238 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the March 8, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this opinion.
Issued: May 18, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

